Citation Nr: 1231199	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  06-12 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for multiple cardiovascular disorders.

2.  Entitlement to an increased rating for chronic low back pain with sacroiliitis, currently rated as 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1976 to January 1986.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In August 2008 and May 2011, the Board remanded these claims for additional development.  

In a May 2012 rating decision, the Veteran was granted an increased evaluation of 20 percent for low back pain with sacroiliitis, effective December 2008.  Despite the grant of this increased initial evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 20 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an increased rating for his chronic low back pain with sacroiliitis, and entitlement to service connection for multiple cardiac disorders.

Pertaining to the Veteran's claimed heart disorders, the record indicates a medical opinion was obtained in August 2010.  However, the Board finds this opinion to be inadequate.  The examiner opined in August 2010 that it is more likely than not that there was no significant cardiovascular event during or before the Veteran's active service.  In the August 2008 Board Remand, the examiner was asked to opine whether it is at least as likely as not that any current heart disorder began during service or is linked causally to any incident during service.  The Board finds the examiner did not comply with the August 2008 Remand instructions.  A remand is necessary to obtain an addendum opinion.

Also, in July 2012, the Veteran submitted evidence that as of June 2012 he is receiving Social Security disability benefits.  VA has a duty to obtain SSA records when they may be relevant to a Veteran's claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Further, 38 U.S.C. A § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Because these records fall under the guidelines of 38 C.F.R. § 3.159(c)(2) definition of the duty to assist, this matter must be addressed before the Board may issue a decision.

Additionally, the Board finds a remand is necessary to afford the Veteran a contemporaneous VA examination for his chronic low back pain.  The record reflects that the Veteran's most recent VA examination for his back disability was conducted in December 2008, more than three years ago.  Thus, an updated VA examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  

Furthermore, the Board notes that the December 2008 examination did not indicate the degree at which the Veteran experienced pain during his range of motion testing.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the Board finds that a remand is necessary to determine the degree at which pain occurs during range of motion tests of the back.  These findings are necessary to adequately rate the Veteran's disability according to DeLuca.  Id.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Veteran has submitted evidence that he now receives Social Security disability compensation as a result of his inability to work due to his disabilities.  The Board finds that the evidence raises a claim for a TDIU rating.  The Board cannot adjudicate this issue in the first instance. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file copies of any written decision concerning the Veteran's claim for disability benefits from the Social Security Administration as well as copies of any medical records utilized in reaching that decision.

2.  Give the Veteran appropriate VCAA notice for his TDIU claim.

3.  Obtain and associate with the claims file all updated VA and private treatment records.

4.  Obtain an addendum opinion to the August 2010 VA heart disorder examination.  If deemed necessary by the examiner, afford the Veteran a VA examination for his heart disorders.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  All current heart disorders should be diagnosed.

a)  For each heart disorder diagnosed, offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's heart disorder had its onset during service or is causally related to his active service.

b)  The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's heart problems were present before service, including in congenital or developmental form, and whether there is any superimposed disability or alteration in the underlying pathology in or as a result of service.  

If possible, the examiner should determine the probable or possible time frame during which the Veteran would have had cardiovascular problems prior to his myocardial infarction in 1998 at which time he was noted to already exhibit significant and multiple heart valve damage.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

5.  Afford the Veteran a VA examination to determine the current severity of his chronic low back pain with sacroiliitis.   

The claims file must be made available reviewed by the examiner and the examination report should note that the claims file was reviewed.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including range of motion measurements and neurological testing.  

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5236, 5242.

The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  

Following the examinations, the examiners should address the following: 

a)  Describe all symptoms caused by the service-connected disability, as well as the severity of each symptom. 

b)  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional functional loss due to these factors.  To the extent possible, characterize any functional loss in terms of degrees.  The examiner should indicate whether the Veteran has ankylosis.  The examiner should also note whether the Veteran has a diagnosis of intervertebral disc syndrome and the total duration of incapacitating episodes over the past 12 months, if any.  

In addition, the examiner should identify any neurological manifestations resulting from the service-connected low back pain with sacroiliitis.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  


6.  After the above development has been completed, schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The examiner must review the claims file and should note that review in the report.  The examiner must take a history of the Veteran's educational and employment backgrounds.  

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent) that the Veteran's service-connected disabilities (chronic low back pain with sacroiliitis, residual of fracture of the left first toe, scar residual of scalp laceration, scar residual of laceration of the second finger left hand, scar residual of lacerations to the forehead and left orbital, genital venereal warts, and posttraumatic headaches with anisocoria), either singularly or jointly and without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The examiner should consider such factors as the Veteran's education level, special training, and work experience. 

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or behalf of the Veteran.  The rationale for any opinion offered should be provided.

7.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

8.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate the claims remaining on appeal.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


